Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Examiner notes that the drawings dated 1/7/21 are satisfactory per 37 C.F.R. 1.84.

Amendments to the Claims
	Please amend claim 4 as follows:
4. (Currently Amended) The computer-implemented method of claim 3, wherein determining the read interval comprises selecting an initial read interval as a minimum interval at which an aggregation operation is performed on the data stream, the read interval selected 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for writing a data stream of data records: determining a storage capacity per storage bucket; determining a read interval for the data stream; based on the number of write requests per time unit, the storage capacity, and the read interval, selecting a size of time window per storage bucket; and writing the plurality of data records to a particular storage bucket.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for writing a data stream of data records.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Roussos et al (US 7,991,905) teaches optimizing resource allocation for streaming media that selects from predetermined time intervals for different clients that request the data stream based on the bit rate presented by each client, does not teach calculating write requests per time unit, determining a read interval for the data stream, and selecting a size of time window per storage bucket (column 3 lines 12-48); 
	Menon et al (US 20090310663) teaches determining the bit rate and a block size of streaming content and combining streams based on the data block size and changing streaming conditions, does not teach calculating write requests per time unit, determining a read interval for the data stream, and selecting a size of time window per storage bucket (paragraphs 0025, 0035-0042 figure 6); and 
	Andolph et al (US 20070274681) teaches reducing streaming delay time from video angle switches including buffering different types of content at different rates and increasing pick-up time when the bit rate is below a threshold, does not teach determining a read interval for the data stream, and selecting a size of time window per storage bucket (paragraph 0013).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/2/22